DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the IDS filed on July 13, 2020 and December 1, 2020 have been considered and entered into record. copies of the signed or initialed IDSs are hereby attached.
Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9,the closest art, Baluja et al. (US 20150186501 A1) disclose generating set of edges in the weighted graph connecting the distinct nodes to other distinct nodes (step 320, Fig.3, Baluja). Leonard (US 7533197 B2) disclose a node is associated with an image descriptor mapping the corresponding image represented by the node to a descriptor space (abstract and line 46 to col.21, line 8, Leonard, i.e., sending node with a first virtual address space and a receiving node with a second virtual address space and causing the receiving node to map the referenced virtual address within the second virtual address space to a physical address). However, the prior fail to disclose or suggest the claimed provision “an image retrieval graph including one or more layers with a set of trained weights, the image retrieval graph having a set of nodes representing a set of images and a set of edges representing connections between the set of images, wherein a node is associated with an image descriptor mapping the corresponding image represented by the node to a descriptor space; generate a query node representing the query image in the image retrieval graph; generate a second set of edges representing connections between the query node and neighbor nodes of the query node; generate a query descriptor mapping the query image to the descriptor space by applying the set of weights to outputs of the neighbor nodes of the query node at the one or more layers of the image retrieval graph; identify the images relevant to the query image by selecting a relevant subset of nodes, the image descriptors for the relevant subset of nodes having above a similarity threshold with the query descriptor; and return the images represented by the relevant subset of nodes as a query result to the client device” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Keating et al. (US 20060015495 A1) disclose use of image similarity in image searching via a network of computational apparatus.
2. Taigman et al. (US 20150125049 A1) disclose system and methods for facial representation.
3. Baluja et al. (US 9342583 B2) disclose book content item search.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
June 23, 2022